Citation Nr: 1243953	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing in August 2009.

Parenthetically, the Board notes that in a November 2011 rating decision the Veteran was awarded service connection and a 100 percent rating for ischemic heart disease, effective August 31, 2010.  Notice of that decision was mailed November 10, 2011.  In a November 26, 2012 informal hearing presentation (IHP) before the Board, the Veteran's representative argued that entitlement to an earlier effective date was warranted under the provisions of Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  As the November 26, 2012 IHP was filed over a year from the date that the RO mailed notice of the November 2011 decision (November 10, 2011), the November 26, 2012 IHP cannot be construed as a timely appeal of the November 2011 determination.  38 C.F.R. § 20.302.  

Given this procedural history, the Board has no jurisdiction to adjudicate or refer the merits of the appellant's assertions as to the November 2011 rating decision.  That decision is final and cannot be challenged absent a motion to revise the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To the extent the appellant desires to challenge the RO's November 2011 decision as CUE based on an alleged misapplication of the Nehmer III rules, he is free to clarify his claim with the RO.



FINDING OF FACT

A hearing loss disability for VA compensation purposes was not manifest in service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a September 2006 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of his claim.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

Service connection can be granted for certain diseases, including sensorineural hearing loss, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

In this case, service treatment records show that upon enlistment examination in November 1965 pure tone thresholds, in decibels, were as follows:

(Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization - American National Standards Institute  ("ISO-ANSI").  The figures noted parenthetically in the following table have been converted for comparison purposes).





HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
0(5)
LEFT
0(15)
0(10)
0(10)
0(10)
0(5)

Upon discharge examination in December 1968 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
--
10
LEFT
15
0
10
--
10

Private treatment records dated in February 2004 noted muffled left ear hearing.  The diagnoses included left ear otitis media without opinion as to etiology.  

On VA audiology examination in September 2009 the Veteran reported that he had worked as a radio teletype communicator and that he was exposed to bombs during service in Vietnam.  He stated that after service he had worked on cars and in retail sales.  He denied recreational noise exposure.  The examiner noted that service treatment records revealed hearing within normal limits with no significant threshold shift.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
70
75
LEFT
25
40
45
55
65

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner noted that pure tone audiometry revealed mild to moderately severe right ear sensorineural hearing loss and mild to severe left ear sensorineural hearing loss.  It was further noted that the Veteran's hearing was within normal limits at entrance and at separation from service and that based upon an Institute of Medicine study (NOISE AND MILITARY SERVICE, September 2005) there was no scientific basis to conclude that hearing loss that developed after service is causally related to military service.  The examiner found it was not likely that the Veteran's hearing loss was a result of military noise exposure.

Based upon the evidence of record, the Board finds that a hearing loss disability for VA compensation purposes was not manifest in service, was not manifest within one year of service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's report of noise exposure from bombs in Vietnam is consistent with the circumstances of his service; however, the Board finds the September 2009 VA examiner's opinion is persuasive and highly probative.  The provided opinion is shown to have been based upon a thorough examination of the Veteran, a review of the evidence of record, including the Veteran's contentions, and a review of pertinent medical literature.  

The Board notes that while the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between his present hearing loss and service.  As the question of a relationship to service for hearing loss involves complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the etiology of a complex internal medical process like sensorineural hearing loss.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing loss.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  The competent evidence of record in this case demonstrates that the Veteran's present hearing loss was not likely incurred as a result of service.  Therefore, the Board finds the claim for entitlement to service connection for bilateral hearing loss must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


